Walker, J.
TJhe rule of decision adopted in this court, at the October term, 1869, in the case of A. S. Kottwitz v. the same defendants, and also the case of George B. Torrey v. the same, is conclusive of the case at bar. To say that the draft sued on in this case was tainted with the illegal commerce in which the defendants were engaged, would be charging the plaintiff" with a knowledge of and complicity in their business which, we think, the record does not justify.
The case of Kottwitz was decided on an elaborate opinion delivered by Chief Justice Morrill, in which, we think, the law of the case is "well‘laid down. The judgment of the district court was erroneous on the pleadings. The case is. reversed and remanded;.
Reversed and remanded.